DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	The previous 35 U.S.C. 112(b) rejection regarding Claim 13 has been withdrawn, as Claim 13 has been amended to clarify its dependency.
5.	Claims 8 and 11-13 (based on their dependency to claim 8) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Regarding Claim 8, the language recites “A method of manufacturing an implant delivery system comprising: the implant delivery system comprising a pusher 

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tieu U.S. 2016/0100819 (herein referred to as “Tieu”) and in view of Vidlund U.S. 2014/0214159 (herein referred to as “Vidlund”).
9.	Regarding Claim 8, Tieu teaches a method of manufacturing an implant delivery system comprising:
	a. the implant delivery system (Fig. 4) comprising a pusher component (Fig. 4, ref num 301) and a tether (Fig. 4, ref num 310), wherein the tether comprises a first end and a second end (see Fig. 4, ref num 310);
	wherein the method of manufacturing comprises:
	b. attaching the first end of said tether to an implant component (Fig. 4, ref num 310 is attached to ref num 302; para 0059 “detachment system 300 also utilizes a tether 
c. placing a portion of the implant component in proximity to a portion of the pusher to ensure that the implant component is touching the pusher component (para 0059 “detachment system 300 also utilizes a tether 310 to couple the implant device 302 to the delivery pusher”);
d. extending said tether to a predetermined distance (para 0063 “the free end of the tether 310 is threaded through a distal portion of the delivery pusher 301…moving the taut tether 310 a pre-determined displacement”);
	e. attaching said second end of said tether to the pusher component (see Fig. 4, ref num 310 is attached to ref num 301; para 0063 “the free end of the tether 310 is threaded through a distal portion of the delivery pusher 301”).
	Tieu does mention that the size of the tether can be changed to accommodate different types and sizes of other implants (para 0048), however, Tieu fails to teach the predetermined distance is at least 0.200”.
	Vidlund teaches an implant that contains a tether to aid in the anchoring of the implant (para 0161-0162 and 0367-0372).  The tether extends between 2 cm to 20 cm in length (para 0162), therefore reading on the claim language of extending the tether to a predetermined distance of at least 0.200 inches (or at least 0.508 centimeters).  Since Vidlund teaches that the tether can extend between 2 cm to 20 cm (para 0162) and that some procedures may require for the tether to extend specifically 8 cm to 15 cm (para 0162).  Since Tieu already teaches that the tether may be sized to accommodate different types and sizes of other implants (Tieu, para 0048), it would have been In re Aller, 105 USPQ 233.

10.	Regarding Claim 11, Tieu teaches said tether (ref num 310) is attached near a proximal end of said implant component (Fig. 4, ref num 302, proximal end is connected to ref num 310, see para 0059, 0062-0063).

11.	Regarding Claim 12, Tieu fails to teach said tether passes substantially through an inner lumen of said implant component and is attached near a distal end of said implant component.
However, another embodiment of Tieu teaches said tether passes substantially through an inner lumen of said implant component and is attached near a distal end of said implant component (para 0009 “the implant is a coil, the tether may run through the inside lumen of the coil and be attached to the distal end of the coil”).  This is adapted in order to allow the implant to be maneuvered to the treatment site (para 0012). It is also mentioned that the various embodiments of Tieu are used in combination or with other features without deviating from the scope of the invention (para 0124). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Tieu to include that the tether extend through a lumen of the implant component and be attached to the distal 

12.	Regarding Claim 13, Tieu teaches said implant component is not a stent (para 0043, the implant is an embolic coil).

Response to Arguments
13.	Applicant’s arguments with respect to claim(s) 01/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794